ORDER
The State’s Petition for Discretionary Review is allowed only as to whether the Court of Appeals erred in invoking Rule 2 of the North Carolina Rules of Appellate Procedure under the circumstances of this case. The State’s Petition for Discretionary Review is otherwise denied.
By order of the Court in Conference, this 9th day of June, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 10th day of June, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk